 



--------------------------------------------------------------------------------

Exhibit 10.6               

MERCK & CO., INC.

2001 INCENTIVE STOCK PLAN

(Amended and Restated as of February 22, 2005)



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



2001 INCENTIVE STOCK PLAN

     The 2001 Incentive Stock Plan (“ISP”), effective January 1, 2001, is
established to encourage employees of Merck & Co., Inc. (the “Company”), its
subsidiaries, its affiliates and its joint ventures to acquire Common Stock in
the Company (“Common Stock”). It is believed that the ISP will stimulate
employees’ efforts on the Company’s behalf, will tend to maintain and strengthen
their desire to remain with the Company, will be in the interest of the Company
and its Stockholders and will encourage such employees to have a greater
personal financial investment in the Company through ownership of its Common
Stock.



1.   Incentives

     Incentives under the ISP may be granted in any one or a combination of
(a) Incentive Stock Options (or other statutory stock options); (b) Nonqualified
Stock Options; (c) Stock Appreciation Rights; (d) Restricted Stock Grants and
(e) Performance Shares (collectively “Incentives”). All Incentives shall be
subject to the terms and conditions set forth herein and to such other terms and
conditions as may be established by the Compensation and Benefits Committee of
the Board of Directors (the “Committee”).



2.   Eligibility

     Regular full-time and part-time employees of the Company, its subsidiaries,
its affiliates and its joint ventures, including officers, whether or not
directors of the Company, and employees of a joint venture partner or affiliate
of the Company who provide services to the joint venture with such partner or
affiliate, shall be eligible to participate in the ISP (“Eligible Employees”) if
designated by the Committee. Directors of the Company who are not regular
employees are not eligible to participate in the ISP.



3.   Administration

     The ISP shall be administered by the Committee. The Committee shall be
responsible for the administration of the ISP including, without limitation,
determining which Eligible Employees receive Incentives, what kind of Incentives
are made under the ISP and for what number of shares, and the other terms and
conditions of such Incentives. Determinations by the Committee under the ISP
including, without limitation, determinations of the Eligible Employees, the
form, amount and timing of Incentives, the terms and provisions of Incentives
and the agreements evidencing Incentives, need not be uniform and may be made
selectively among Eligible Employees who receive, or are eligible to receive,
Incentives hereunder, whether or not such Eligible Employees are similarly
situated.

     The Committee shall have the responsibility of construing and interpreting
the ISP and of establishing and amending such rules and regulations as it may
deem necessary or desirable for the proper administration of the ISP. Any
decision or action taken or to be taken by the Committee, arising out of or in
connection with the construction, administration, interpretation and effect of
the ISP and of its rules and regulations, shall, to the maximum extent permitted
by applicable law, be within its absolute discretion (except as otherwise
specifically provided herein) and shall be conclusive and binding upon the
Company, all Eligible Employees and any person claiming under or through any
Eligible Employee.

     The Committee may delegate some or all of its power and authority hereunder
to the Chief Executive Officer or other senior member of management as the
Committee deems appropriate; provided, however, that the Committee may not
delegate its authority with regard to any matter or action affecting an officer
subject to Section 16 of the Securities Exchange Act of 1934.

     For the purpose of this section and all subsequent sections, the ISP shall
be deemed to include this plan and any comparable sub-plans established by
subsidiaries which, in the aggregate, shall constitute one plan governed by the
terms set forth herein.

 



--------------------------------------------------------------------------------



 



4.   Shares Available for Incentives

     (a) Shares Subject to Issuance or Transfer. Subject to adjustment as
provided in Section 4(c) hereof, there is hereby reserved for issuance under the
ISP 95 million shares of Common Stock. The shares available for granting awards
shall be increased by the number of shares as to which options or other benefits
granted under the ISP have lapsed, expired, terminated or been canceled. In
addition, any shares reserved for issuance under the Company’s 1996 Incentive
Stock Plan and 1991 Incentive Stock Plan (“Prior Plans”) in excess of the number
of shares as to which options or other benefits have been awarded thereunder,
plus any such shares as to which options or other benefits granted under the
Prior Plans may lapse, expire, terminate or be canceled, shall also be reserved
and available for issuance or reissuance under the ISP. Shares under this ISP
may be delivered by the Company from its authorized but unissued shares of
Common Stock or from Common Stock held in the Treasury.

     (b) Limit on an Individual’s Incentives. In any given year, no Eligible
Employee may receive Incentives covering more than three (3) million shares of
the Company’s Common Stock (such number of shares shall be adjusted in
accordance with Section 4(c)).

     (c) Adjustment of Shares. In the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation, rights offering, spin off, split off, split up or other event
identified by the Committee, the Committee shall make such adjustments, if any,
as it may deem appropriate in (i) the number and kind of shares authorized for
issuance under the ISP, (ii) the number and kind of shares subject to
outstanding Incentives, (iii) the option price of Stock Options and (iv) the
fair market value of stock appreciation rights.



5.   Stock Options

     The Committee may grant options qualifying as Incentive Stock Options under
the Internal Revenue Code of 1986, as amended, or any successor code thereto
(the “Code”), other statutory options under the Code and Nonqualified Options
(collectively “Stock Options”). Such Stock Options shall be subject to the
following terms and conditions and such other terms and conditions as the
Committee may prescribe:

     (a) Option Price. The option price per share with respect to each Stock
Option shall be determined by the Committee, but shall not be less than 100% of
the fair market value of the Common Stock on the date the Stock Option is
granted, as determined by the Committee.

     (b) Period of Option. The period of each Stock Option shall be fixed by the
Committee, but shall not exceed ten (10) years.

     (c) Payment. No shares shall be issued until full payment of the option
price has been made. The option prices may be paid in cash or, if the Committee
determines, in shares of Common Stock or a combination of cash and shares. If
the Committee approves the use of shares of Common Stock as a payment method,
the Committee shall establish such conditions as it deems appropriate for the
use of Common Stock to exercise a stock option. Stock options awarded under the
ISP shall be exercised through the Company’s broker-assisted stock option
exercise program, provided such program is available at the time of the option
exercise, or by such other means as the Committee may determine from time to
time. The Committee may establish rules and procedures to permit an optionholder
to defer recognition of gain upon the exercise of a stock option.

     (d) Exercise of Option. The Committee shall determine how and when shares
covered by a Stock Option may be purchased. The Committee may establish waiting
periods, the dates on which options become exercisable or “vested” and exercise
periods, provided that in no event (including those specified

2



--------------------------------------------------------------------------------



 



in paragraphs (e), (f) and (g) of this section) shall any Stock Option be
exercisable after its specified expiration period.

     (e) Termination of Employment. Upon the termination of a Stock Option
grantee’s employment (for any reason other than retirement, death or termination
for deliberate, willful or gross misconduct), Stock Option privileges shall be
limited to the shares which were immediately exercisable at the date of such
termination. The Committee, however, in its discretion, may provide that any
Stock Options outstanding but not yet exercisable upon the termination of a
Stock Option grantee’s employment may become exercisable in accordance with a
schedule as may be determined by the Committee. Such Stock Option privileges
shall expire unless exercised or surrendered under a Stock Appreciation Right
within such period of time after the date of termination of employment as may be
established by the Committee, but in no event later than the expiration date of
the Stock Option.

     (f) Retirement. Upon retirement of a Stock Option grantee, Stock Option
privileges shall apply to those shares immediately exercisable at the date of
retirement. The Committee, however, in its discretion, may provide that any
Stock Options outstanding but not yet exercisable upon the retirement of a Stock
Option grantee may become exercisable in accordance with a schedule as may be
determined by the Committee. Stock Option privileges shall expire unless
exercised within such period of time as may be established by the Committee, but
in no event later than the expiration date of the Stock Option.

     (g) Death. Upon the death of a Stock Option grantee, Stock Option
privileges shall apply to those shares which were immediately exercisable at the
time of death. The Committee, however, in its discretion, may provide that any
Stock Options outstanding but not yet exercisable upon the death of a Stock
Option grantee may become exercisable in accordance with a schedule as may be
determined by the Committee. Such privileges shall expire unless exercised by
legal representative(s) within a period of time as determined by the Committee,
but in no event later than the expiration date of the Stock Option.

     (h) Termination due to Misconduct. If a Stock Option grantee’s employment
is terminated for deliberate, willful or gross misconduct, as determined by the
Company, all rights under the Stock Option shall expire upon receipt of the
notice of such termination.

     (i) Limits on Incentive Stock Options. Except as may otherwise be permitted
by the Code, the Committee shall not grant to an Eligible Employee Incentive
Stock Options that, in the aggregate, are first exercisable during any one
calendar year to the extent that the aggregate fair market value of the Common
Stock, at the time the Incentive Stock Options are granted, exceeds $100,000, or
such other amount as the Internal Revenue Service may decide from time to time.



6.   Stock Appreciation Rights

     The Committee may, in its discretion, grant a right to receive the
appreciation in the fair market value of shares of Common Stock (“Stock
Appreciation Right”) either singly or in combination with an underlying Stock
Option granted hereunder or under the Prior Plans. Such Stock Appreciation
Rights shall be subject to the following terms and conditions and such other
terms and conditions as the Committee may prescribe:

     (a) Time and Period of Grant. If a Stock Appreciation Right is granted with
respect to an underlying Stock Option, it may be granted at the time of the
Stock Option grant or at any time thereafter but prior to the expiration of the
Stock Option grant. If a Stock Appreciation Right is granted with respect to an
underlying Stock Option, at the time the Stock Appreciation Right is granted the
Committee may limit the exercise period for such Stock Appreciation Right,
before and after which period no Stock Appreciation Right shall attach to the
underlying Stock Option. In no event shall the exercise period for a Stock
Appreciation Right granted with respect to an underlying Stock Option exceed the
exercise period

3



--------------------------------------------------------------------------------



 



for such Stock Option. If a Stock Appreciation Right is granted without an
underlying Stock Option, the period for exercise of the Stock Appreciation Right
shall be set by the Committee.

     (b) Value of Stock Appreciation Right. If a Stock Appreciation Right is
granted with respect to an underlying Stock Option, the grantee will be entitled
to surrender the Stock Option which is then exercisable and receive in exchange
therefor an amount equal to the excess of the fair market value of the Common
Stock on the date the election to surrender is received by the Company over the
Stock Option price multiplied by the number of shares covered by the Stock
Option which is surrendered. If a Stock Appreciation Right is granted without an
underlying Stock Option, the grantee will receive upon exercise of the Stock
Appreciation Right an amount equal to the excess of the fair market value of the
Common Stock on the date the election to surrender such Stock Appreciation Right
is received by the Company over the fair market value of the Common Stock on the
date of grant multiplied by the number of shares covered by the grant of the
Stock Appreciation Right.

     (c) Payment of Stock Appreciation Right. Payment of a Stock Appreciation
Right shall be in the form of shares of Common Stock, cash or any combination of
shares and cash. The form of payment upon exercise of such a right shall be
determined by the Committee either at the time of grant of the Stock
Appreciation Right or at the time of exercise of the Stock Appreciation Right.



7.   Performance Share Awards

     The Committee may grant awards under which payment may be made in shares of
Common Stock, cash or any combination of shares and cash if the performance of
the Company or any subsidiary, division, affiliate or joint venture of the
Company selected by the Committee during the Award Period meets certain goals
established by the Committee (“Performance Share Awards”). Such Performance
Share Awards shall be subject to the following terms and conditions and such
other terms and conditions as the Committee may prescribe:

     (a) Award Period and Performance Goals. The Committee shall determine and
include in a Performance Share Award grant the period of time for which a
Performance Share Award is made (“Award Period”). The Committee shall also
establish performance objectives (“Performance Goals”) to be met by the Company,
subsidiary, division or joint venture during the Award Period as a condition to
payment of the Performance Share Award. The Performance Goals may include
earnings per share, return on stockholders’ equity, return on assets, net income
or any other financial or other measurement established by the Committee. The
Performance Goals may include minimum and optimum objectives or a single set of
objectives.

     (b) Payment of Performance Share Awards. The Committee shall establish the
method of calculating the amount of payment to be made under a Performance Share
Award if the Performance Goals are met, including the fixing of a maximum
payment. The Performance Share Award shall be expressed in terms of shares of
Common Stock and referred to as “Performance Shares.” After the completion of an
Award Period, the performance of the Company, subsidiary, division or joint
venture shall be measured against the Performance Goals, and the Committee shall
determine whether all, none or any portion of a Performance Share Award shall be
paid. The Committee, in its discretion, may elect to make payment in shares of
Common Stock, cash or a combination of shares and cash. Any cash payment shall
be based on the fair market value of Performance Shares on, or as soon as
practicable prior to, the date of payment.

     (c) Revision of Performance Goals. At any time prior to the end of an Award
Period, the Committee may revise the Performance Goals and the computation of
payment if unforeseen events occur which have a substantial effect on the
performance of the Company, subsidiary, division or joint

4



--------------------------------------------------------------------------------



 



venture and which, in the judgment of the Committee, make the application of the
Performance Goals unfair unless a revision is made.

     (d) Requirement of Employment. A grantee of a Performance Share Award must
remain in the employ of the Company until the completion of the Award Period in
order to be entitled to payment under the Performance Share Award; provided that
the Committee may, in its discretion, provide for a full or partial payment
where such an exception is deemed equitable.

     (e) Dividends. The Committee may, in its discretion, at the time of the
granting of a Performance Share Award, provide that any dividends declared on
the Common Stock during the Award Period, and which would have been paid with
respect to Performance Shares had they been owned by a grantee, be (i) paid to
the grantee, or (ii) accumulated for the benefit of the grantee and used to
increase the number of Performance Shares of the grantee.

     (f) Limit on Performance Share Awards. Incentives granted as Performance
Share Awards under this section and Restricted Stock Grants under Section 8
shall not exceed, in the aggregate, six (6) million shares of Common Stock (such
number of shares shall be adjusted in accordance with Section 4(c)).



8.   Restricted Stock Grants

     The Committee may award shares of Common Stock to a grantee, which shares
shall be subject to the following terms and conditions and such other terms and
conditions as the Committee may prescribe (“Restricted Stock Grant”):

     (a) Requirement of Employment. A grantee of a Restricted Stock Grant must
remain in the employment of the Company during a period designated by the
Committee (“Restriction Period”) in order to retain the shares under the
Restricted Stock Grant. If the grantee leaves the employment of the Company
prior to the end of the Restriction Period, the Restricted Stock Grant shall
terminate and the shares of Common Stock shall be returned immediately to the
Company provided that the Committee may, at the time of the grant, provide for
the employment restriction to lapse with respect to a portion or portions of the
Restricted Stock Grant at different times during the Restriction Period. The
Committee may, in its discretion, also provide for such complete or partial
exceptions to the employment restriction as it deems equitable.

     (b) Restrictions on Transfer and Legend on Stock Certificates. During the
Restriction Period, the grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of Common Stock. Each certificate for shares of
Common Stock issued hereunder shall contain a legend giving appropriate notice
of the restrictions in the grant.

     (c) Escrow Agreement. The Committee may require the grantee to enter into
an escrow agreement providing that the certificates representing the Restricted
Stock Grant will remain in the physical custody of an escrow holder until all
restrictions are removed or expire.

     (d) Lapse of Restrictions. All restrictions imposed under the Restricted
Stock Grant shall lapse upon the expiration of the Restriction Period if the
conditions as to employment set forth above have been met. The grantee shall
then be entitled to have the legend removed from the certificates.

     (e) Dividends. The Committee shall, in its discretion, at the time of the
Restricted Stock Grant, provide that any dividends declared on the Common Stock
during the Restriction Period shall either be (i) paid to the grantee, or
(ii) accumulated for the benefit of the grantee and paid to the grantee only
after the expiration of the Restriction Period.

5



--------------------------------------------------------------------------------



 



     (f) Limit on Restricted Stock Grant. Incentives granted as Restricted Stock
Grants under this section and Performance Share Awards under Section 7 shall not
exceed, in the aggregate, six (6) million shares of Common Stock (such number of
shares shall be adjusted in accordance with Section 4(c)).



9.   Transferability

     Each Incentive Stock Option granted under the ISP shall not be transferable
other than by will or the laws of descent and distribution; each other Incentive
granted under the ISP will not be transferable or assignable by the recipient,
and may not be made subject to execution, attachment or similar procedures,
other than by will or the laws of descent and distribution or as determined by
the Committee in accordance with regulations promulgated under the Securities
Exchange Act of 1934, or any other applicable law or regulation.



10.   Discontinuance or Amendment of the Plan

     The Board of Directors may discontinue the ISP at any time and may from
time to time amend or revise the terms of the ISP as permitted by applicable
statutes, except that it may not revoke or alter, in a manner unfavorable to the
grantees of any Incentives hereunder, any Incentives then outstanding, nor may
the Board amend the ISP without stockholder approval where the absence of such
approval would cause the Plan to fail to comply with Rule 16b-3 under the
Securities Exchange Act of 1934, or any other requirement of applicable law or
regulation. Unless approved by the Company’s stockholders, no adjustments or
reduction of the exercise price of any outstanding Incentives shall be made by
cancellation of outstanding Incentives and the subsequent regranting of
Incentives at a lower price to the same individual. No Incentive shall be
granted under the ISP after December 31, 2003, but Incentives granted
theretofore may extend beyond that date.



11.   No Right of Employment or Participation

     The ISP and the Incentives granted hereunder shall not confer upon any
Eligible Employee the right to continued employment with the Company, its
subsidiaries, its affiliates or its joint ventures or affect in any way the
right of such entities to terminate the employment of an Eligible Employee at
any time and for any reason. No individual shall have a right to be granted an
Incentive, or having been granted an Incentive, to receive any future
Incentives.



12.   No Limitation on Compensation

     Nothing in the ISP shall be construed to limit the right of the Company to
establish other plans or to pay compensation to its employees, in cash or
property, in a manner which is not expressly authorized under the ISP.



13.   No Impact on Benefits

     Except as may otherwise be specifically stated under any employee benefit
plan, policy or program, no amount payable in respect of any Incentive shall be
treated as compensation for purposes of calculating an employee’s right under
any such plan, policy or program.



14.   No Constraint on Corporate Action

     Nothing in the ISP shall be construed (i) to limit, impair or otherwise
affect the Company’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell or transfer all or any part of its
business or assets, or (ii) except as provided in Section 10, to limit the right
or power of the Company or any subsidiary to take any action which such entity
deems to be necessary or appropriate.

6



--------------------------------------------------------------------------------



 



15.   Withholding Taxes

     The Company shall be entitled to deduct from any payment under the ISP,
regardless of the form of such payment, the amount of all applicable income and
employment taxes required by law to be withheld with respect to such payment or
may require the Eligible Employee to pay to it such tax prior to and as a
condition of the making of such payment. In accordance with any applicable
administrative guidelines it establishes, the Committee may allow an Eligible
Employee to pay the amount of taxes required by law to be withheld from an
Incentive by withholding from any payment of Common Stock due as a result of
such Incentive, or by permitting the Eligible Employee to deliver to the
Company, shares of Common Stock having a fair market value, as determined by the
Committee, equal to the amount of such required withholding taxes.



16.   Governing Law

     The ISP, and all agreements hereunder, shall be construed in accordance
with and governed by the laws of the State of New Jersey.

7



--------------------------------------------------------------------------------



 



Merck Change in Control

(a) Options.

     1. Vesting of Options Other Than Key R&D Options. Upon the occurrence of a
Change in Control, each Stock Option which is outstanding immediately prior to
the Change in Control, other than the Key R&D Options, shall immediately become
fully vested and exercisable.

     2. Vesting of Key R&D Options.

(i) Subject to (a)(2)(ii) of this Schedule, upon the occurrence of a Change in
Control, each Key R&D Option shall continue to be subject to the
performance-based vesting schedule applicable thereto immediately prior to the
Change in Control.

(ii) Notwithstanding (a)(2)(i) of this Schedule, if the Stock Options do not
continue to be outstanding following the Change in Control or are not exchanged
for or converted into options to purchase securities of a successor entity
(“Successor Options”), then, upon the occurrence of a Change in Control, all or
a portion of each Key R&D Option shall immediately vest and become exercisable
in the following percentages: (A) if such Key R&D Option’s first milestone has
not been reached before the date of the Change in Control, 14% of the
then-unvested portion of the Key R&D Option shall vest and become exercisable
and the remainder shall be forfeited; (B) if only such Key R&D Option’s first
milestone has been reached before the date of the Change in Control, 42% of the
then-unvested portion of the Key R&D Option shall vest and become exercisable
and the remainder shall be forfeited; and (C) if such Key R&D Option’s first and
second milestones have been reached before the date of the Change in Control,
100% of the then-unvested portion of the Key R&D Option shall vest and become
exercisable.

     3. Post-Termination Exercise Period. If Stock Options continue to be
outstanding following the Change in Control or are exchanged for or converted
into Successor Options, then the portion of such Stock Options or such Successor
Options, as applicable, that is vested and exercisable immediately following the
termination of employment of the holder thereof after the Change in Control
shall remain exercisable following such termination for five years from the date
of such termination (but not beyond the remainder of the term thereof) provided,
however, that, if such termination is by reason of gross misconduct, death or
retirement (as these terms are applied to awards granted under the Plans), then
those provisions of the Plan that are applicable to a termination by reason of
gross misconduct, death or retirement, if any, shall apply to such termination.
If the effect of vesting pursuant to this Section (a) would cause a Stock Option
or Successor Stock Option to terminate earlier than if such accelerated vesting
had not occurred, then the term of such Stock Option shall not expire earlier
than if such accelerated vesting had not occurred.

     4. Cashout of Stock Options. If the Stock Options do not continue to be
outstanding following the Change in Control and are not exchanged for or
converted into Successor Options, each holder of a vested and exercisable option
shall be entitled to receive, as soon as practicable following the Change in
Control, for each share of Common Stock subject to a vested and exercisable
option, an amount of cash determined by the Committee prior to the Change in
Control but in no event less than the excess of the Change in Control Price over
the exercise price thereof (subject to any existing deferral elections then in
effect). If the consideration to be paid in a Change in Control is not entirely
shares of common stock of an acquiring or resulting corporation, then the
Committee may, prior to the Change in Control, provide for the cancellation of
outstanding Stock Options at the time of the Change in Control, in whole or in
part, for cash pursuant to this provision or may provide for the exchange or
conversion of outstanding Stock Options at the time of the Change in Control, in
whole or in part, and, in connection with any such provision, may (but shall not
be obligated to) permit holders of Stock Options to make such elections related
thereto as it determines are appropriate.

8



--------------------------------------------------------------------------------



 



     5. Incentive Stock Options Not Amended. This Section does not apply to any
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code.

(b) Restricted Stock Units and Performance Share Units.

     1. Vesting of Restricted Stock Units. Upon the occurrence of a Change in
Control, each unvested restricted stock unit award which is outstanding
immediately prior to the Change in Control under the Plan shall immediately
become fully vested.

     2. Vesting of Performance Share Units. Upon the occurrence of a Change in
Control, each unvested performance share unit award which is outstanding
immediately prior to the Change in Control under the Plan shall immediately
become vested in an amount equal to the PSU Pro Rata Amount.

     3. Settlement of Restricted Stock Units and Performance Share Units.

(i) If the Common Stock continues to be widely held and freely tradable
following the Change in Control or is exchanged for or converted into securities
of a successor entity that are widely held and freely tradable, then the
restricted stock units and the vested performance share units shall be paid in
shares of Common Stock or such other securities as soon as practicable after the
date of the Change in Control (subject to any existing deferral elections then
in effect).

(ii) If the Common Stock does not continue to be widely held and freely tradable
following the Change in Control and is not exchanged for or converted into
securities of a successor entity that are widely held and freely tradable, then
the restricted stock units and the vested performance share units shall be paid
in cash as soon as practicable after the date of the Change in Control (subject
to any existing deferral elections then in effect).

(c) Other Provisions.

     1. Except to the extent required by applicable law, for the entirety of the
Protection Period, the material terms of the Plan shall not be modified in any
manner that is materially adverse to the Qualifying Participants (it being
understood that this Section (c) of this Schedule shall not require that any
specific type or levels of equity awards be granted to Qualifying Participants
following the Change in Control).

     2. During the Protection Period, the Plan may not be amended or modified to
reduce or eliminate the protections set forth in Section (c)(1) of this Schedule
and may not be terminated.

     3. The Company shall pay all legal fees and related expenses (including the
costs of experts, evidence and counsel) reasonably and in good faith incurred by
a Qualifying Participant if the Qualifying Participant prevails on his or her
claim for relief in an action (x) by the Qualifying Participant claiming that
the provisions of Section (c)(1) or (c)(2) of this Schedule have been violated
(but, for avoidance of doubt, excluding claims for Plan benefits in the ordinary
course) and (y) if applicable, by the Company or the Qualifying Participant’s
employer to enforce post-termination covenants against the Qualifying
Participant.

     4. This section does not apply to any incentive stock option within the
meaning of Section 422 of the Internal Revenue Code.

     5. Anything in the Plan as amended by this Schedule notwithstanding, the
Company reserves the right to make such further changes as may be required if
and to the extent required to avoid adverse consequences under the American Jobs
Creation Act of 2004, as amended.

9



--------------------------------------------------------------------------------



 



(d) Definitions.

     For purposes of this Schedule, the following terms shall have the following
meanings:

     1. “Change in Control” shall have the meaning set forth in the Company’s
Change in Control Separation Benefits Plan; provided, however, that, as to any
award under the Plan that consists of deferred compensation subject to
Section 409A of the Code, the definition of “Change in Control” shall be deemed
modified to the extent necessary to comply with Section 409A of the Code.

     2. “Change in Control Price” shall mean, with respect to a share of Common
Stock, the higher of (A) the highest reported sales price, regular way, of such
share in any transaction reported on the New York Stock Exchange Composite Tape
or other national exchange on which such shares are listed or on the Nasdaq
National Market during the 10-day period prior to and including the date of a
Change in Control and (B) if the Change in Control is the result of a tender or
exchange offer, merger, or other, similar corporate transaction, the highest
price per such share paid in such tender or exchange offer, merger or other,
similar corporate transaction; provided that, to the extent all or part of the
consideration paid in any such transaction consists of securities or other
non-cash consideration, the value of such securities or other non-cash
consideration shall be determined by the Committee.

     3. “Key R&D Options” shall mean those performance-based options granted to
employees under the Key Research and Development Program described in the
applicable Schedule to the Rules and Regulations for the Plan, if any.

     4. “Protection Period” shall mean the period beginning on the date of the
Change in Control and ending on the second anniversary of the date of the Change
in Control.

     5. “PSU Pro Rata Amount” shall mean for each Performance Share Unit award,
the amount determined by multiplying (x) and (y), where (x) is the number of
Target Shares subject to the Performance Share Unit award times the Assumed
Performance Percentage and (y) is a fraction, the numerator of which is the
number of whole and partial calendar months elapsed during the applicable
performance period (counting any partial month as a whole month for this
purpose) and the denominator of which is the total number of months in the
applicable performance period. The Assumed Performance Percentage shall be
determined by (1) averaging the ranks during the Award Period as follows: (A) as
to any completed performance year as of the Change in Control, the actual rank
(except that, if fewer than 90 days have elapsed since the completion of such
performance year, the Target Rank shall be used), and (B) as to any performance
year that is incomplete or has not yet begun as of the Change in Control, the
Target Rank, (2) rounding the average rank calculated pursuant to the foregoing
clause (1) to the nearest whole number using ordinary numerical rounding, and
(3) using the Final Award Percentage associated with the number determined in
the foregoing clause (2). The Target Rank is the rank associated with 100% on
the chart of Final Award Percentages.

     6. “Qualifying Participants” shall mean those individuals who participate
in the Plan (whether as current or former employees) as of immediately prior to
the Change in Control.

(e) Application.

     This Schedule shall apply to Stock Options, restricted stock unit awards
and performance share unit awards under the Plans granted prior to November 24,
2004.

10